DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 and Species 1 (as directed to claims 1-7, 9 and 12-15) in the reply filed on 12/22/21 is acknowledged.
Claims 10, 11 and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 


	Claims 1,2,4-7,9,12-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Faunce (US 2016/0255819).
For claim 1, Faunce teaches a birdfeeder comprising:
a base (108) having a base surface extending to a base edge;
a slot (118) defined in the base;
a perch (102) having a perch body extending from a perch first end to a perch second end, the perch body disposed relative to the slot; and
a collapsible member (110) mounted to the base at a first attachment point (114), the first attachment point disposed inward relative to the base edge, the collapsible member being mounted to the perch at a second attachment point, the collapsible member having a pivot point defined between the first attachment point and the second attachment point, the collapsible member moving the perch from a feeding position to a non-feeding position by pivoting at the pivot point upon an application of a force above a threshold on the perch body of the perch (see attached label Figure 5 below for further explanation).
	For claim 2, Faunce teaches wherein the first attachment point (114) is disposed at a center of the base.
	For claim 4, Faunce teaches wherein the second attachment point is disposed inward relative to the base edge (see attached label Figure 5 below for further explanation).
 teaches wherein the slot (118) is defined in at least one of the base surface or a base wall.
	For claim 6, Faunce teaches wherein the collapsible member is mounted to a second perch at a third attachment point, the collapsible member having a second pivot point defined between the first attachment point and the third attachment point, the collapsible member moving the second perch by pivoting at the second pivot point upon application of force on the second perch (see attached label Figure 5 below for further explanation).
	For claim 7, Faunce teaches wherein the perch is disposed opposite the second perch (see Figure 5).
	For claim 9, Faunce teaches wherein the collapsible member includes at least one of a strip of metal or a spring (see Figure 5).
	For claim 12, Faunce teaches wherein the second attachment point is disposed at the perch second end (see attached label Figure 5 below for further explanation).
	For claim 13, Faunce teaches a bird feeder comprising:
a housing (104) having a reservoir connected to a base, the reservoir having a sidewall defining an interior, the interior configured to hold a supply of bird seed:
a feeder opening (106) defined in the housing, the supply of bird seed accessible from the interior through the feeder opening;
a perch (102) having a perch body extending from a perch first end to a perch second end, the perch body disposed relative to the feeder opening;
a collapsible member (110) mounted to the housing at a first attachment point, the first attachment point disposed inward relative to the sidewall, the collapsible member being 
	For claim 14, Faunce teaches wherein the first attachment point (114) is disposed on a central axis extending longitudinally through a center of the housing.
	For claim 15, Faunce teaches wherein the collapsible member is mounted to the base at the first attachment point (see Figure 5).


    PNG
    media_image1.png
    1397
    980
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644